EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 The undersigned executive officers of Hometown Bancorp, Inc. (the “Registrant”) hereby certify that this Annual Report on Form 10-K for the year ended December 31, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. By: /s/ ThomasF.Gibney Name: Thomas F. Gibney Title: President, Chief Executive Officer andDirector By: /s/ StephenW.Dederick Name: StephenW.Dederick Title: Chief Financial Officer and Vice President Date:
